Title: Enclosure: Thomas Dalton to Thomas Townshend, 30 May 1789
From: Dalton, Thomas
To: Townshend, Thomas


CopyNo. 2 Northumberland Court Strand
My lord30 may 1789  
permit me to inform your lordship I am arived in this nation from the Spanish port of Pensocola with the talks of the Kings Chiefs and head warriors of the British Indians in north america held at the Cowatas in the Creek nation last mindy moon (March) the head King of the Creek nation directed me pr⟨i⟩vious to my departure to make my talks Known as Soon as possible to the great King of the English nation his head warriors and beloved men, agreeable to which I beg you may be pleased to grant me an audiance I wou’d do myself the honour of weating on your lordship in person were I in any other Habit ⟨mutilated⟩ that of the Indian, I hope for the honour of your answe⟨r mutilated⟩ wish to Return to the Indian nation as Soon as poss⟨mutilated⟩ your lordship I hope will Excuse my Indian language ⟨mutilated⟩ if your lordship is otherwise ingaged at present appoin⟨t⟩ Some of your head warriors or beloved men to he⟨ar⟩ my talks where I will weat upon your lordship or an⟨y⟩ other person you may authorise, I Cannot Convey the Indian talks by letter So well as to Speake them so I hope you may hear them that I may make them Strict. I have the Honour to be my lord your lordships most Hum. faithfull Hume Servt

Thomas Dalton

